Case 2:20-cv-11655-RGK-AFM Document 1 Filed 12/28/20 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
 2      Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
 3      Amanda Seabock, Esq., SBN 289900
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      amandas@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11      Sharron McMillan                           Case No.

12                Plaintiff,
                                                   Complaint For Damages And
13         v.                                      Injunctive Relief For Violations
                                                   Of: Americans With Disabilities
14      General Wash, LLC, a California            Act; Unruh Civil Rights Act
        Limited Liability Company
15
16                Defendants.

17
18            Plaintiff Sharron McMillan complains of General Wash, LLC, a

19    California Limited Liability Company, and alleges as follows:

20
21      PARTIES:

22      1. Plaintiff is a California resident with physical disabilities. She is

23    substantially limited in her ability to walk. She suffers from a spinal cord injury.

24    She uses a wheelchair for mobility.

25      2. Defendant General Wash, LLC owned Dapper Dan’s Car Wash located

26    at or about 23255 Magic Mountain Pkwy, Santa Clarita, California, in October

27    2020.

28      3. Defendant General Wash, LLC owns Dapper Dan’s Car Wash (“Car


                                               1

      Complaint
Case 2:20-cv-11655-RGK-AFM Document 1 Filed 12/28/20 Page 2 of 7 Page ID #:2




 1    Wash”) located at or about 23255 Magic Mountain Pkwy, Santa Clarita,
 2    California, currently.
 3      4. Plaintiff does not know the true names of Defendants, their business
 4    capacities, their ownership connection to the property and business, or their
 5    relative responsibilities in causing the access violations herein complained of,
 6    and alleges a joint venture and common enterprise by all such Defendants.
 7    Plaintiff is informed and believes that each of the Defendants herein is
 8    responsible in some capacity for the events herein alleged, or is a necessary
 9    party for obtaining appropriate relief. Plaintiff will seek leave to amend when
10    the true names, capacities, connections, and responsibilities of the Defendants
11    are ascertained.
12
13      JURISDICTION & VENUE:
14      5. The Court has subject matter jurisdiction over the action pursuant to 28
15    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
16    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
17      6. Pursuant to supplemental jurisdiction, an attendant and related cause
18    of action, arising from the same nucleus of operative facts and arising out of
19    the same transactions, is also brought under California’s Unruh Civil Rights
20    Act, which act expressly incorporates the Americans with Disabilities Act.
21      7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
22    founded on the fact that the real property which is the subject of this action is
23    located in this district and that Plaintiff's cause of action arose in this district.
24
25      FACTUAL ALLEGATIONS:
26      8. Plaintiff went to the Car Wash in October 2020 with the intention to
27    avail herself of its services and to assess the business for compliance with the
28    disability access laws.


                                                2

      Complaint
Case 2:20-cv-11655-RGK-AFM Document 1 Filed 12/28/20 Page 3 of 7 Page ID #:3




 1      9. The Car Wash is a facility open to the public, a place of public
 2    accommodation, and a business establishment.
 3      10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 4    to provide wheelchair accessible parking in conformance with the ADA
 5    Standards as it relates to wheelchair users like the plaintiff.
 6      11. The Car Wash provides parking to its customers but fails to provide
 7    wheelchair accessible parking in conformance with the ADA Standards.
 8      12. The problem that plaintiff encountered was that the parking stall
 9    marked and reserved for persons with disabilities was used as a “drive-thru”
10    or as an exit at the Car Wash. Indeed, when plaintiff attempted to park in the
11    parking space ostensibly reserved for persons with disabilities, she was told to
12    move her vehicle out of the parking space so that other customers could use
13    the area to pass in and through the Car Wash area. The access aisle,
14    meanwhile, is partially obstructed with Car Wash supplies.
15      13. This is the second time this has happened to the plaintiff. About a year
16    ago, the same thing occurred. Plaintiff complained to the manager at the Car
17    Wash and was assured, a year ago, that it would not happen again. However, as
18    mentioned earlier in the complaint, it happened again in October 2020.
19      14. The Car Wash has a practice of converting the parking space reserved
20    for persons with disabilities as a vehicle thoroughfare at the property.
21      15. Plaintiff believes that there are other features of the parking that likely
22    fail to comply with the ADA Standards and seeks to have fully compliant
23    parking available for wheelchair users.
24      16. On information and belief, the defendants currently fail to provide
25    wheelchair accessible parking.
26      17. These barriers relate to and impact the plaintiff’s disability. Plaintiff
27    personally encountered these barriers.
28      18. As a wheelchair user, the plaintiff benefits from and is entitled to use


                                               3

      Complaint
Case 2:20-cv-11655-RGK-AFM Document 1 Filed 12/28/20 Page 4 of 7 Page ID #:4




 1    wheelchair accessible facilities. By failing to provide accessible facilities, the
 2    defendants denied the plaintiff full and equal access.
 3      19. The failure to provide accessible facilities created difficulty, frustration,
 4    embarrassment, and discomfort for the Plaintiff.
 5      20. The defendants have failed to maintain in working and useable
 6    conditions those features required to provide ready access to persons with
 7    disabilities.
 8      21. The barriers identified above are easily removed without much
 9    difficulty or expense. They are the types of barriers identified by the
10    Department of Justice as presumably readily achievable to remove and, in fact,
11    these barriers are readily achievable to remove. Moreover, there are numerous
12    alternative accommodations that could be made to provide a greater level of
13    access if complete removal were not achievable.
14      22. Plaintiff will return to the Car Wash to avail herself of its services and to
15    determine compliance with the disability access laws once it is represented to
16    her that the Car Wash and its facilities are accessible. Plaintiff is currently
17    deterred from doing so because of her knowledge of the existing barriers and
18    her uncertainty about the existence of yet other barriers on the site. If the
19    barriers are not removed, the plaintiff will face unlawful and discriminatory
20    barriers again.
21      23. Given the obvious and blatant nature of the barriers and violations
22    alleged herein, the plaintiff alleges, on information and belief, that there are
23    other violations and barriers on the site that relate to her disability. Plaintiff
24    will amend the complaint, to provide proper notice regarding the scope of this
25    lawsuit, once she conducts a site inspection. However, please be on notice that
26    the plaintiff seeks to have all barriers related to her disability remedied. See
27    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
28    encounters one barrier at a site, she can sue to have all barriers that relate to


                                              4

      Complaint
Case 2:20-cv-11655-RGK-AFM Document 1 Filed 12/28/20 Page 5 of 7 Page ID #:5




 1    her disability removed regardless of whether she personally encountered
 2    them).
 3
 4    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 5    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 6    Defendants.) (42 U.S.C. section 12101, et seq.)
 7      24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 8    again herein, the allegations contained in all prior paragraphs of this
 9    complaint.
10      25. Under the ADA, it is an act of discrimination to fail to ensure that the
11    privileges, advantages, accommodations, facilities, goods and services of any
12    place of public accommodation is offered on a full and equal basis by anyone
13    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
14    § 12182(a). Discrimination is defined, inter alia, as follows:
15             a. A failure to make reasonable modifications in policies, practices,
16                 or procedures, when such modifications are necessary to afford
17                 goods,    services,    facilities,   privileges,    advantages,   or
18                 accommodations to individuals with disabilities, unless the
19                 accommodation would work a fundamental alteration of those
20                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
21             b. A failure to remove architectural barriers where such removal is
22                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
23                 defined by reference to the ADA Standards.
24             c. A failure to make alterations in such a manner that, to the
25                 maximum extent feasible, the altered portions of the facility are
26                 readily accessible to and usable by individuals with disabilities,
27                 including individuals who use wheelchairs or to ensure that, to the
28                 maximum extent feasible, the path of travel to the altered area and


                                              5

      Complaint
Case 2:20-cv-11655-RGK-AFM Document 1 Filed 12/28/20 Page 6 of 7 Page ID #:6




 1                 the bathrooms, telephones, and drinking fountains serving the
 2                 altered area, are readily accessible to and usable by individuals
 3                 with disabilities. 42 U.S.C. § 12183(a)(2).
 4      26. When a business provides parking for its customers, it must provide
 5    accessible parking.
 6      27. Here, accessible parking has not been provided in conformance with the
 7    ADA Standards.
 8      28. The Safe Harbor provisions of the 2010 Standards are not applicable
 9    here because the conditions challenged in this lawsuit do not comply with the
10    1991 Standards.
11      29. A public accommodation must maintain in operable working condition
12    those features of its facilities and equipment that are required to be readily
13    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
14      30. Here, the failure to ensure that the accessible facilities were available
15    and ready to be used by the plaintiff is a violation of the law.
16
17    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
18    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
19    Code § 51-53.)
20      31. Plaintiff repleads and incorporates by reference, as if fully set forth
21    again herein, the allegations contained in all prior paragraphs of this
22    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
23    that persons with disabilities are entitled to full and equal accommodations,
24    advantages, facilities, privileges, or services in all business establishment of
25    every kind whatsoever within the jurisdiction of the State of California. Cal.
26    Civ. Code §51(b).
27      32. The Unruh Act provides that a violation of the ADA is a violation of the
28    Unruh Act. Cal. Civ. Code, § 51(f).


                                               6

      Complaint
Case 2:20-cv-11655-RGK-AFM Document 1 Filed 12/28/20 Page 7 of 7 Page ID #:7




 1       33. Defendants’ acts and omissions, as herein alleged, have violated the
 2    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 3    rights to full and equal use of the accommodations, advantages, facilities,
 4    privileges, or services offered.
 5       34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 6    discomfort or embarrassment for the plaintiff, the defendants are also each
 7    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 8    (c).
 9
10             PRAYER:
11             Wherefore, Plaintiff prays that this Court award damages and provide
12    relief as follows:
13           1. For injunctive relief, compelling Defendants to comply with the
14    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
15    plaintiff is not invoking section 55 of the California Civil Code and is not
16    seeking injunctive relief under the Disabled Persons Act at all.
17           2. Damages under the Unruh Civil Rights Act, which provides for actual
18    damages and a statutory minimum of $4,000 for each offense.
19           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
20    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
21
22    Dated: December 23, 2020            CENTER FOR DISABILITY ACCESS
23
24
25
26                                        By: _______________________
27                                              Russell Handy, Esq.
                                                Attorney for plaintiff
28


                                                7

      Complaint
